  Case: 5:21-cv-00048-HRW Doc #: 8 Filed: 02/21/21 Page: 1 of 1 - Page ID#: 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

 COREY L. CARTER,                         )
                                          )
       Petitioner,                        )        Civil No. 5:21-048-HRW
                                          )
 v.                                       )
                                          )
 FEDERAL MEDICAL CENTER,                  )              JUDGMENT
                                          )
       Respondent.                        )
                                          )

                               *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED

and ADJUDGED as follows:

      1. Corey L. Carter’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

         § 2241 [D. E. No. 1] is DENIED without prejudice for failure to fully

         exhaust his administrative remedies.

      2. This action is STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment and there is no just cause

         for delay.

           21 day of February, 2021.
      This ___




                                         1
